DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to application filed on 8/20/2019.
	Claims 1-20 have been examined and are pending with this action. 
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski et al (US Pub # 2012/039337) in view of Luna et al (US Pub # 2013/0170348).

As per claim 1, Jackowski discloses a device (Jackowski: [Fig 1 A], comprising: 
	a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions (Jackowski: [0184]: The collection agent 304 is an application, program, process, service, task or set of executable instructions for identifying, obtaining and/or collecting information about the client 102.”), causes the one or more processors to: 
(Jackowski: [0044]: “the client 102 communicates with the server 106 in the farm 38 through a network 104. Over the network 104, the client 102 can, for example, request execution of various applications hosted by the servers 106a-106n in the farm 38 and receive output of the results of the application execution for display. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server 106' hosting a requested application.”), 
	receive, from the one or more network components, the intercepted target traffic associated with the UE, wherein the intercepted target traffic has been intercepted by the one or more network components based on the one or more traffic attributes, the intercepted target traffic being a subset of traffic associated with the UE (Jackowski: [0199 & 0275]: “in one embodiment, plug-in framework 402 may intercept a packet received by a network interface and may utilize a filter to determine if the packet is encrypted. If the packet is encrypted, plug-in framework 402 may apply a decryption plug-in. If the packet is not encrypted, plug-in framework 402 may disable or not apply the decryption plug-in, reducing the amount of processing needed for the packet & the system may include a preconfigured rule to intercept outbound TCP synchronization (SYN) packets on a predetermined port, such as 5555, for passing to a QoS plug-in or network optimization engine.”),
Jackowski  doesn’t explicitly teaches the identifying traffic attributes meeting the characteristics.
Luna however discloses identify one or more network components of the wireless network that handle traffic that meets one or more of the granular characteristics and identify one or more traffic attributes that meet the one or more granular characteristics, the traffic attributes being different from the granular characteristics (Luna: [0163 & 0534]: “priority assignments can be made at more or less granular levels, e.g., at the session level or at the application level, etc  & a global policy set of the policies for wireless traffic optimization is deployed among mobile devices in the wireless network. In process 2404, a first policy set of the policies is deployed among a first subset of mobile devices among the mobile devices. In one embodiment, the first subset of mobile devices meet a device-based criteria which can include, one or more of, device type, device platform, or device model, or other device-level attributes.”);
	configure the identified one or more network components to intercept target traffic, associated with the UE, that meets the one or more traffic attributes (Luna: [0372]: “the user of the mobile devices can adjust the settings or criterion regarding traffic category and the proxy server 325 is able to track and implement these user adjusted/configured settings.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jackowski in view of Luna to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in management of deploying of policies for wireless traffic optimization (Luna: [ABS]).
As per claim 2, Jackowski in view of Luna discloses the device of claim 1, wherein the granular characteristics include one or more keywords, wherein executing the processor-executable instructions to identify the one or more traffic attributes further causes the one or more processors to identify that the one or more keywords are associated with control plane traffic, and  wherein executing the processor-executable instructions to identify the one or more network components includes identifying a particular network component that handles control plane traffic  (Luna: [0534 & 0372]: “a global policy set of the policies for wireless traffic optimization is deployed among mobile devices in the wireless network. In process 2404, a first policy set of the policies is deployed among a first subset of mobile devices among the mobile devices. In one embodiment, the first subset of mobile devices meet a device-based criteria which can include, one or more of, device type, device platform, or device model, or other device-level attributes & the user of the mobile devices can adjust the settings or criterion regarding traffic category and the proxy server 325 is able to track and implement these user adjusted/configured settings.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jackowski in view of Luna to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in management of deploying of policies for wireless traffic optimization (Luna: [ABS]).
As per claim 6, Jackowski in view of Luna discloses the device of claim 1, wherein the granular characteristics include one or more keywords, wherein executing the processor-executable instructions to identify the one or more traffic attributes further causes the one or more processors to identify that the one or more granular characteristics are associated with a particular Uniform Resource Identifier ("URI") or Internet Protocol ("IP") address, and wherein executing the processor-executable instructions to configure the one or more network components includes configuring the one or more network components to intercept traffic associated with the particular URI or IP address (Luna: [0534 & 0187]: “a global policy set of the policies for wireless traffic optimization is deployed among mobile devices in the wireless network. In process 2404, a first policy set of the policies is deployed among a first subset of mobile devices among the mobile devices. In one embodiment, the first subset of mobile devices meet a device-based criteria which can include, one or more of, device type, device platform, or device model, or other device-level attributes & The cache look-up engine 205 may further include an ID or URI filter 205a, the local cache invalidator 244 may further include a TTL manager 244a, and the poll schedule generator 247 may further include a schedule update engine 247a and/or a time adjustment engine 247b.”).
Jackowski in view of Luna to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in management of deploying of policies for wireless traffic optimization (Luna: [ABS]).
As per claim 7, Jackowski in view of Luna discloses the device of claim 1, wherein the traffic associated with the UE includes a set of traffic associated with a particular application, wherein the target traffic includes traffic associated with the particular application, and wherein the target traffic is less than all of the traffic included in the set of traffic associated with the particular application (Luna: [0534 & 0320]: “a global policy set of the policies for wireless traffic optimization is deployed among mobile devices in the wireless network. In process 2404, a first policy set of the policies is deployed among a first subset of mobile devices among the mobile devices. In one embodiment, the first subset of mobile devices meet a device-based criteria which can include, one or more of, device type, device platform, or device model, or other device-level attributes & IG. 3A depicts a block diagram illustrating an example of server-side components in a distributed proxy and cache system residing on a host server 300 that manages traffic in a wireless network for resource conservation. The server-side proxy (or proxy server 325) can further categorize mobile traffic and/or implement delivery policies based on application behavior, content priority, user activity, and/or user expectations.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Jackowski in view of Luna to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in management of deploying of policies for wireless traffic optimization (Luna: [ABS]).

Claims 8-9, 13-16 and 20 are rejected based on rationale provided for claims 1-2 & 6-7.
Claims 3-5, 10-12 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski et al (US Pub # 2012/039337) in view of Luna et al (US Pub # 2013/0170348) in further view of Sivavakeesar et al (US Pub # 2019/0357131).
As per claim 3, Jackowski in view of Luna discloses the device of claim 2 (Jackowski: [0044]: “the client 102 communicates with the server 106 in the farm 38 through a network 104. Over the network 104, the client 102 can, for example, request execution of various applications hosted by the servers 106a-106n in the farm 38 and receive output of the results of the application execution for display. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server 106' hosting a requested application.”)
Modified Jackowski doesn’t explicitly teaches session management function.
 Sivavakeesar however discloses wherein identifying the particular network component includes identifying a Session Management Function ("SMF") of the wireless network (Sivavakeesar: [0134]: “in FIG. 9, the core network functions identified may include one or more AMFs (e.g. identified by AMF ID), information identifying one or more SMFs (e.g. identified by SMF ID), and/or one or more user plane functions (e.g. identified by UPF ID) associated with the slice (e.g. where AMF. SMF and UPF are slice specific).”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jackowski in view of Sivavakeesar to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in supporting communication in the telecommunication system (Sivavakeesar: [0075]).
As per claim 4, Jackowski in view of Luna discloses the device of claim 1 (Jackowski: [0044]: “the client 102 communicates with the server 106 in the farm 38 through a network 104. Over the network 104, the client 102 can, for example, request execution of various applications hosted by the servers 106a-106n in the farm 38 and receive output of the results of the application execution for display. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server 106' hosting a requested application.”)
Modified Jackowski doesn’t explicitly teaches to identify that the one or more granular characteristics are associated with a particular Quality of Service ("QoS") level.
Sivavakeesar however discloses wherein executing the processor-executable instructions to identify the one or more traffic attributes further causes the one or more processors to identify that the one or more granular characteristics are associated with a particular Quality of Service ("QoS") level and wherein executing the processor-executable instructions to configure the one or more network components includes configuring the one or more network components to intercept traffic associated with the particular QoS level (Sivavakeesar: [0139]: “in FIG. 10, the Handover Request can include a quality of service (QoS) flow ID information element identifying an associated traffic flow associated with a particular quality of service (QoS) and including, for example, downlink forwarding information and information identifying an uplink GPRS tunneling protocol (GTP) tunnel endpoint for the QoS flow. Whilst the Slice ID will indicate a coarse-granular QoS, the inclusion of the QoS beneficially provides an indication of a fine-granular QoS that can be derived for the MDD.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jackowski in view of Sivavakeesar to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in supporting communication in the telecommunication system (Sivavakeesar: [0075]).
As per claim 5, Jackowski in view of Luna discloses the device of claim 4 (Jackowski: [0044]: “the client 102 communicates with the server 106 in the farm 38 through a network 104. Over the network 104, the client 102 can, for example, request execution of various applications hosted by the servers 106a-106n in the farm 38 and receive output of the results of the application execution for display. In some embodiments, only the master node provides the functionality required to identify and provide address information associated with a server 106' hosting a requested application.”)
Modified Jackowski doesn’t explicitly teaches network slice identifier.
Sivavakeesar however discloses wherein the QoS level includes a network slice identifier (Sivavakeesar: [0015]: “The RAN will also likely support selection of the RAN part of the network slice by means of an identifier, such as a `slice ID` provided by user equipment (UE), which unambiguously identifies one of the pre-configured network slices (or associated NST) in the public land mobile network (PLMN). Similarly, the RAN will likely support: resource management between slices (e.g. policy enforcement between slices as per service level agreements); QoS differentiation within a slice.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Jackowski in view of Sivavakeesar to figure out the identifying traffic attributes meeting the characteristics.  One would be motivated to do so because this technique aids in supporting communication in the telecommunication system (Sivavakeesar: [0075]).

Claims 10-12 and 17-19 are rejected based on rationale provided for claim 3-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449